 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIronWorkers Local 118,International AssociationofBridge,StructuralandOrnamental IronWorkers, AFL-CIOandDiepenbrock,Wulff,Plant&Hannegan(Attorneysfor Tutor-SalibaCorp.)andAllen L. Bender, Inc. Cases 20-CC-2908 and 20-CC-291031 July 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSENAND BABSONOn 10 November 1986 Administrative LawJudge Timothy D. Nelson issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and Charging Party Allen W. Benderfiled a brief in opposition to Respondent's excep-tions.The General Counsel and Charging PartyDiepenbrock,Wulff, Plant & Hannegan, filed an-swering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions and to adopt the recommended Order,which is modified to reflect the amended remedy.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, IronWorkers Local 118, InternationalAssociation of Bridge, Structural and OrnamentalIronWorkers, AFL-CIO, Sacramento, California,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Order as modified.1.Substitute the following for paragraph 1."1. Cease and desist from'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2The Respondent excepts to the judge's recommendation that a broadorder be issued to remedy the 8(b)(4) violation Contrary to the judge'sconclusion that the Respondent committed secondary boycott violationsduring two of the last three construction seasons, the Respondent arguesthat itworked for signatory contractors, not on a seasonal basis, butthroughout the years 1984, 1985, and 1986 Further it argues that it didnot present this evidence because as the judge notes, the General Counseldid not request a broad order Irrespective of the judge's perhaps unwar-ranted assumption that the Respondent performed seasonal work, we findthat the Respondent's commission of two secondary boycott violationswithin the 2-year period in question does not warrant issuance of a broadorder in this case"(a)Threatening to picket or picketing Tutor-Saliba Corporation, Bender Construction, Inc., orany other person engaged in commerce who isneutral to any disputes the Respondent may havewith R. D. Sutherland where an object is to forceor require those neutral persons to cease doingbusinesswith R. D. Sutherland or to cause suchneutral persons to put pressure on R. D. Suther-land to recognize or bargain with Iron WorkersLocal 118, InternationalAssociation of Bridge,Structural and Ornamental IronWorkers, AFL-CIO."(b)Engaging in, or inducing or encouragingany individual employed by Tutor-Saliba Corpora-tion,BenderConstruction, Inc., or any otherperson engaged in commerce or in an industry af-fecting commerce to engage in, a strike or a refusalin the course of his employment to use, manufac-ture,process, transport, or otherwise handle orwork on any goods, articles, materials, or commod-ities or to perform any services; or threatening, co-ercing,or restrainingTutor-SalibaCorporation,Bender Construction, Inc., or any other person en-gaged in commerce or in an industry affectingcommerce, where in either case an object thereof isforcingor requiringTutor-SalibaCorporation,Bender Construction, Inc., or any other person, tocease using, selling, handling, transporting, or oth-erwise dealing in the products of R. D. Sutherlandor to cease doing business with R. D. Sutherlandor forcing or requiring R. D. Sutherland to recog-nize or bargain with a labor organization as therepresentative of its employees unless such labororganization has been certified as the representativeof such employees under the provisions of Section9."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten to picket or picketTutor-SalibaCorporation,BenderConstruction,Inc.,or any other person engaged in commercewho is neutral to any disputes we may have withR.D. Sutherland where an object is to force or re-quire those neutral persons to cease doing businesswith R. D. Sutherland or to cause such neutral285 NLRB No. 23 IRON WORKERS LOCAL 118 (TUTOR-SALIBA CORP)163persons to put pressure on R D. Sutherland torecognize or bargain with us.WE WILL NOT in any like or related mannerengage in, or induce or encourage any individualemployed by Tutor-Saliba Corporation, BenderConstruction, Inc., or any other person engaged incommerce or in an industry affecting commerce toengage in, a strike or a refusal in the course of hisemployment to use, manufacture, process, trans-port, or otherwise handle or work on any goods,articles,materials, or commodities or to performany services; or threaten, coerce, or restrain Tutor-Saliba Corporation, Bender Construction, Inc., orany other person engaged in commerce or in an in-dustry affecting commerce where in either case anobject thereof is to force or require Tutor-SalibaCorporation,Bender Construction, Inc., or anyother person, to cease using, selling, handling,transporting, or otherwise dealing in the productsof R. D. Sutherland or to cease doing businesswithR.D. Sutherland, or to force or requireR.D. Sutherland to recognize or bargain with alabor organization as the representative of its em-ployees unless such labor organization has beencertified as the representative of such employeesunder the Act.IRONWORKERSLOCAL118, INTER-NATIONAL ASSOCIATIONOF BRIDGE,STRUCTURALANDORNAMENTALIRON WORKERS,AFL-CIOBoren Chertkov,Esq,for the General Counsel.Paul Supton,Esq. (Van Bourg,Weinberg,Roger & Rosen-feld),ofSan Francisco,California,forRespondentLocal 118.StevenW. Ray, Esq.(Diepenbrock,Wulff,Plant&Hanne-gan),of Sacramento,California, for Charging PartyTutor-Saliba CorpLeslieMitchell,Esq.(Thierman,Simpson &Cook),of Sac-ramento,California,forCharging PartyAllenL.Bender, IncDECISIONSTATEMENT OF THE CASE20 issued separate complaints against the Union in bothcases, respectively, on 7 and 21 March. He consolidatedthose cases for trial (with others that do not now con-cern us) on 6 August IThe complaint2 alleges in substance that the Union en-gaged in two types of "secondary" activity proscribedby Section 8(b)(4) of the Act, all in furtherance of a dis-pute with R D. Sutherland Construction, Inc. (Suther-land)First, the complaint alleges that the Union threat-ened TSC and Bender on 24 February with unrestrictedpicketing at a common construction project even thougha reserved gate system had been establshed at theproject,which system, it is alleged, limited Sutherland'spresence on the common situs to a particular gate en-trance. Second, the complaint alleges that between 11and 13 March the Union picketed at places that were notreasonably close to the gate reserved for Sutherland-allfor theillegalobject ofimpairingthe operations of TSCor Bender (or of other named contractors) in order tocause Sutherland's removal from the project or, alterna-tively, to cause Sutherland to sign a labor agreementwith the Union.At the trial the General Counsel called three wit-nesses; these were: TSC's project manager, P. Clay Bald-win; TSC's attorney, Dennis R. Murphy (associated withtheCharging Party's Diepenbrock firm);and Bender'sconstruction manager, Michael D P. Koch. The Unioncalled no witnesses on its own behalf and rested its pres-entation on the submission of certain documentary evi-dence.On the entire record, including my assessments of thewitnesses as they testified and of the probabilities, and onconsideration of the briefs filed by the General Counseland the Union, I make the followingFINDINGS OF FACTI.BACKGROUND-OVERVIEWTSC, a California corporation, is a general contractorand the project manager for a set of major constructionadditions at the California State Prison at Folsom (theFolsom project). TSC itself employs several hundredpersons in various union-represented trades but it em-ploys no ironworkers and has no labor agreement withthe Union Bender, also a California corporation doingbusiness as a general contractor, is one of TSC's subcon-TIMOTHY D NELSON, Administrative Law Judge. Iheard these consolidated cases, alleging secondary boy-cott violations under Section 8(b)(4)(i)and (n)(B) of theNational Labor Relations Act (the Act), in trial proceed-ingsheld in Sacramento, California, on 19 August 1986(all dates below are in 1986).The cases arose as follows- Attorneys for Tutor-SalibaCorporation (TSC) filed unfair labor practice charges inCase 20-CC-2908 against Respondent Ironworkers Local118 (the Union) on 25 February; Allen L Bender, Inc.(Bender) filed separate charges against the Union on 11March. After investigating those charges the RegionalDirector of the National Labor Relations Board Region'The Regional Director's 6 August consolidation order also consoli-dated for trial certain separate complaints issued in Cases 20-CC-2927,20-CP-925, and, 20-CC-2931-all involving a separate respondent union,subsequently those latter cases were formally severed by the RegionalDirector's order of 13 August2Although two complaints were issued, this seems to be based on thefact that two different contractors-charging parties-filed commoncharges about a series of related incidents of alleged misconduct by theUnion in which both charging parties hada common stake(as did othercontractors who did not file charges) The entire case could just as easilyhave been the subject of a single, integrated, consolidated complaint Ac-cordingly, although there is no need to distinguish in this decision be-tween the conduct of the Union targeted for TSC's charge and the con-duct targeted by Bender's charge, I simply refer here and below to "thecomplaint " 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtractors on the Folsom project, with principal responsi-bility for the erection of a warehouse.3Bender has no contract with the Union and does notemploy ironworkers. Bender had subcontracted thewarehousesteelerection work to Sutherland, which em-ploys ironworkers but does not recognize the Union astheir representative. The Union admittedly has sought tobe recognized as the representative of Sutherland's iron-workers and to obtain a labor agreement from Suther-land covering them.At all times that concern us through 14 March, twoentrances to the Folsom project had been posted withsigns.One of them, on Bug Camp Road (gate I or theprimary gate), had been reserved for nonunion contrac-tors whose presence on the project, it was feared, wouldcreate picketing by unions representing various tradesemployed by those nonunion contractors. Although pri-mary contractors' names were added to the gate 1 signfrom time to time, the essential legend at all times was:STOP READ-GATE 1THIS GATE IS RESERVED FORPERSONNEL VISITORS & SUPPLIERS OFTHE CONTRACTORS LISTED BELOWALL OTHERS MUST USE GATE 2Crediting Baldwin's recollection, I find that from apoint in mid-January through 14 March the primary gatesign contained the names of two contractors in the spaceshown by asterisks above (that is, above the "ALLOTHERS" legend) and, below the "ALL OTHERS"legend, four additional contractors' names had beenadded, including that of Sutherland.4The "main" entrance to the Folsom project is on EastNatoma Road, which intersects diagonally with BugCamp Road. This "main" entrance (gate 2 or the neutralgate) was located some 1200-1500 feet south of the pri-mary gate.It contained this basic legend:STOP READ-GATE 2THIS GATE MAY NOT BE USED BY THEPERSONNEL VISITORS OR SUPPLIERSOF THE CONTRACTORS LISTED BELOWCrediting Baldwin's recollection, I find that from mid-January through 14 March the neutralgate' signhas con-tained below its basic legend the same listing of non-3 In the year before the complaint issued in Case 20-CC-2908, TSCpurchased and received at the Folsom project goods and materials worthmore than $50,000 directly from points outside California In the yearbefore the complaint issued in Case 20-CC-2910, Bender performed serv-ices for the State of California worth more than $50,0004Union counsel argues that Baldwin's testimony fails to establish whatlegends-and what contractors'names-were on gate 1(and on gate 2, asdescribed below) as of 24 February, when the first alleged violation oc-curred I find that Baldwin unmistakably testified overall that the lan-guage on both signs remained as I have found above and below from apoint in mid-January through 14 March (see Tr 66 14-22; 68 13-22; 69 1-3), and that after 14 March the gates and signs were substantially rear-rangedAny confusion in Baldwin's testimony regarding what the signslooked like as of 24 February stemmed from artless or confusing ques-tioning put to him by counsel for the General Counsel or counsel for theUnionunion contractors,including Sutherland,that appearedon the primary gate sign.And, adjacent to the neutralgate sign,a separate"Gate 1" directional sign had beenposted,using an arrow to indicate the location of the pri-mary gate on Bug Camp Road.A third gate(gate 2-A)was erected on 12 March, inthe midst of picketing described below, and was locatedabout 75-100 feet north of the primary gate.From Bald-win's testimony it appears that gate 2-A was-likewise in-tended to function as a "neutral"gate, but the text ofthat gate sign was not made a matter of record.Becausediscussion of events at that gate would be cumulativeand would not affect the result, I do not find it necessaryhereafter to deal with any transactions involving gate 2-A.II.ALLEGED8 (B) (4) (II)THREATS ON 24 FEBRUARYOn the morning of 24 February, Baldwin met in hisconstruction office trailer with an agent of the Union,AssistantBusinessAgent A. R. (Mickey) Mynsted. Bythen Baldwin had been told that ironworkers representedby the Union and employed by another subcontractor(Al Crane and Rigging) had walked off the job a fewdays earlier when Sutherland had made a steel deliveryto the project.5 I credit Baldwin's uncontradicted testi-mony to find as follows: Mynsted told Baldwin that hehad "come out to try to talk his men into going back towork, and that he realized that it was a fruitless effort,that his men were very upset, and that . . . there wasnothing he could do, and he had called the hall for pick-ets." Baldwin complained that this would be a "punitivegesture," which would only hurt TSC, "a union contrac-tor." Baldwin went on to urge Mynsted that he shouldbe "very careful in establishing a picket line." Mynstedreplied that "he would do what he had to do to accom-plish his goal, and that if need be he would set up apicket line from gate to gate." The conversation thenended.Baldwin then took steps to alert other subcontractorsabout the possibility of picketing, suggesting that theytry to cancel any deliveries scheduled for that afternoon.He also called Attorney Murphy and advised him of hisconversation with Mynsted.IcreditMurphy's uncontradicted testimony aboutwhat happened next, also on the morning of 24 Febru-ary:Murphy telephoned the Union'sbusinessmanager,Max Sturgis, saying he "understood that the Ironworkerswere going to picket the FolsomPrisonproject." Sturgisreplied thatMurphy's understandingwas "correct."Murphy went on to say that the Union "shouldn't picketTutor-Saliba, that Tutor-Saliba is union, top to bottom,and that they should contain their picketing to the gate5Union counsel objected to Baldwin's testimony about the ironwork-ers'walkout as hearsay I did not formally rule on this objection in thelight of the General Counsel's disclaimer that this plain hearsay was in-tended for "background " It was never proved by anyone with first-handknowledge that the ironworkers had, indeed,walked out I neverthelessfind that there had been such a walkout because(a) Union Agent Mynst-ed made an adoptive admission on this point in the conversation thatBaldwin described next,and (b)union counsel (despite his preliminaryobjection) likewise adopted the "walkout" hearsay in his cross-examina-tion of Baldwin and in his posttnal brief IRON WORKERS LOCAL 118 (TUTOR-SALIBA CORP)that Sutherland has " Sturgis then said it was his "under-standingthat there was only one gate on the job"-which Murphy contradicted, asserting that there weretwo gates.Sturgis then claimed that the "main" or"Tutor-Saliba" gate had been "contaminated," claimingthat he had "pictures to show that it was contaminated "Murphy offered to come to Sturgis' office to view thealleged "pictures", Sturgis said that he did not have thembecause they were "on the jobsite"; Murphy offered togo with Sturgis to the jobsite to view the alleged pic-tures and Sturgis declined, saying he was "too busy . .cleaning up from [a] recent flood." Murphy again ex-pressed doubt about any "contamination," saying thatthere were "state guards" on the gates whose job was toensure that only those who were "supposed to" use eachentrance did so. Finally Murphy said that he intended to"re-establish the gates in 15 minutes and . . . would send[Sturgis] a telegram." Sturgis said he "had to do what hehad to do because these people like Sutherland werepecking away at the work of the Union and he couldn'tlet that occur." The conversation then closed with Stur-gisadvisingMurphy that any further conversationshould be with the Union's attorney.Later the same day Murphy dispatched a telegram toSturgis,which, in substance, spelled out the gate systemas previously described, specificallyinsistingthat anypicketing against the listed primaries,including Suther-land, be conducted at gate 1, denying that gate 2 hadever been "contaminated," advising that TSC was"taking all reasonable steps" to prevent any contamina-tion of gate 2, and threatening to pursue the matter withthe Board if any picketing were to occur at gate 2.The Union indirectly suggests on brief that its agentswere not aware of the existence of the two-gate systemas of 24 February I find that the gate signs themselveswere adequate notice on that point and that Mynsted ad-mittedly had recently visited the site and must be pre-sumed to have seen the posted gate signs Moreover, it isimplicitinwhat Mynsted said to Baldwin and in whatSturgis said to Murphy on 24 February that those agentswere already then aware that the two separate gates ex-istedAnd Sturgis' insistence to Murphy that the "main"or "Tutor-Saliba" gate had been "contaminated" leavesno room for doubt that the Union was on actual noticenot only of the existence of two gates, but, as well, ofthe usage restrictions indicated on the respective gatesigns.6Union counsel also suggests on brief that the Unionreasonably believed that gate 2 had been contaminatedand suggests further that it was the General Counsel'sburden to show otherwise This reflects a confusion ofeThe General Counsel states on brief that "Bender notified the Unionof the existance [sic] of the gate-system," citing Koch's testimony oncross-examinationatTr 224 Thisis true as far as it goes,but irrelevant,because Koch was there referring to correspondence (later introduced bythe Union) that postdated all events that are the subject of the complaintAccordingly, that evidence does not genuinely aid in deciding whethertheUnion's 24 February picketing threats were made with knowledgethat the Folsom project had already been posted with a reserved gatesystemElsewhere, in summary argument, the General Counsel claimsthat "In January, Bender informed the various unions of the Gate system" I can find no record support for this claim, and the GeneralCounsel cites none165burdens Suffice it to observe that no evidence was intro-duced to show that anyone had used gate 2 in a mannerinconsistent with its posted restrictions or that any objec-tive facts otherwise existed that might cause the Unionto believe that there was contamination Thus, if theUnion deemed it important to its defense to have me findthat there was contamination, it should have proved thesame.III.PICKETING BETWEEN 11 AND 14 MARCHIbelieve Baldwin's,Murphy's, and Koch's uncontra-dicted descriptions of the picketing activity that they ob-served between 10 and 14 March. I detail here only whatthosewitnesses described about picketing conducted atgate 2, finding it unnecessary to the outcome or to myrecommended remedial order to consider additional pick-eting conduct at other places in the general vicinity ofthe Folsom project. I note also in this regard that thereisno evidence that picketing ever took place at the gatereserved for Sutherland, that is, at gate 1.Baldwin says he saw "pickets" (as many as 10 of them)"atGate 2" on the morning of either 10 or 11 March,and on "at least two, possibly three" other days betweenthe 11 and 14 March.7On 12 March about 6.15 a m, Koch approached gate 2and saw two pickets standing on one side-and one morestanding on the other side-of the gate 2 entrance. (Allpickets described by Koch carried signs with the mes-sage, asKoch recalled it, "R.D. Sutherland Unfair to theIronworkers Union)." At 10:30 a.m., he looked out froman office trailer window within the site and saw sevenpickets"at"gate 2.Later,around noon,returningthrough gate 2, Koch observed that "pickets were still atgate 2 "Murphy saw pickets standing immediately adjacent togate 2 on the morning of 14 March He photographedwhat he saw (G.C. Exh 8) The photograph (as clarifiedby a stipulation about the picket sign legend) shows-and I find-that two pickets stood directly in front of thegate 2 sign,itself only about 20 feet north of the gate en-trance, both carrying signs with the legend.TTheGeneral Counsel tried to ask Baldwin what language was on thepicketsigns,but, faced with a "best evidence" objection from the Union,and an inquiry from the bench,theGeneral Counsel elected not topursue the point, implying that he had better proof from other witnessesThe circumstantial evidence mentioned next makes it probable-and Itherefore find-that the picket signs at gate 2 which Baldwin was testify-ing about were the same signs being carried by pickets at gate 2 as shownon a photograph taken by Murphy (G C Exh 8) on 14 March (discussedfurther below), plainly identifying Sutherland and the "Ironworkers" asthe disputing parties In addition, as discussed below, Koch credibly testi-fied that he saw many pickets at gate 2 on 12 March, all carrying signsbearing substantially the same messages as shown on G C Exh 8 I notemoreover in this regard that no other picketing in the name of any otherunions was shown to have occurred in the period 11-14 March (Bald-win's testimony at Tr 88 16-24, and 89 1-4 clearly reveals that any otherdisputes with other unions involving picketing had concluded by no laterthan 10 March), nor was any other union shown to have been involvedin any dispute against Sutherland at any time,much less in the period 11-14 March 166DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDRD SutherlandUnfairIronworkers UnionIV. ANALYSIS-CONCLUSIONS OF LAWA. IntroductionSection 8(b)(4) of the Act makes it an unfair laborpractice,for a union or its agents:(4)(i) to engage in, or to induce or encourage anyindividual employed by any person engaged in com-merce or in an industry affecting commerce toengage in, a strike or a refusal in the course of hisemployment to use, manufacture,process, transport,or otherwise handle or work on any goods,articles,materials or commodities or to perform any serv-ices; or(ii) to threaten,coerce, or restrain any person en-gaged in commerce or in an industry affecting com-merce, where in either case an object thereof is:(B) forcing or requiring any person...to ceaseusing, selling,handling, transporting or otherwisedealing in the products of any other producer, proc-essor,or manufacturer,or to cease doing businesswith any other person, or forcing or requiring anyother employer to recognize or bargain with a labororganization as the representative of his employees.A decent general understanding of the application ofSection 8(b)(4) to picketing at a common constructionsituswhere a reserved gate system has been establishedmay be gleaned by reviewingSailorsUnion (Moore DryDock),92 NLRB 547 (1950);NLRB v. Denver BuildingTrades Council,341U.S. 675 (1951);ElectricalWorkersIUE Local 761 v. NLRB,366 U.S. 667 (1961); andNewOrleans Building Trades Council (Markwell & Hartz),155NLRB 319 (1965), affd. 387 F.2d 79, 81 (5th Cir. 1967).See alsoElectricalWorkers IBEW Local 302 (ICR Elec-tric),272 NLRB 920 fn. 2 (1984).B. Picketing Threats on 24 FebruaryThe Board's recent decision inIronWorkers Local 433(United Steel),280 NLRB 1325 (1986),contains enoughauthority to dispose of the counts in the complaint ad-dressed toMynsted's threats to Baldwin and Sturgis'threats toMurphy. InUnited Steel,the Board found insubstance that where the union(which had made an un-qualified threat to a neutral general contractor to picketa jobsite where an offending primary employer would beworking)had reason to believe when it made the picket-ing threat that persons other than the primary would beatwork at the jobsite, the Union "had an affirmativeduty to qualify its threat by clearly indicating that thepicketingwould conform with theMoore Dry Dockguidelines."Id. at fn.1; see also Judge Myatt's discussionand citations of authorities adopted by the Board regard-ing the violative character under Section 8(b)(4)(ii)(B) of"unqualified threats" to picket a common situs becausesuch threats contain no "assurance that the picketingwould be within the limitations established by Boardlaw."Here there can be no question that the Union's agentswho made the picketing threats on 24 February wereaware that persons other than Sutherland would be atthe Folsom project where the threatened picketing wasto take place (both Baldwin and Murphy stressed thispoint in their respective conversations with Mynsted andSturgis); indeed, the Union was then on notice that re-served gates had already been established and each unionagent nevertheless stated in different terms that thethreatened picketing would take place without regard tothe reserved gate system. In the circumstances thethreats to picket constituted threats directed at TSC, aneutral employer, that the operations of TSC (and ofotherneutrals)would be disrupted by unrestricted pick-eting if Sutherland were to remain on the job withoutsigning a unioncontract.8-C. Picketing Between 11 and 14 MarchThe Union argues that it was not shown to have beenresponsible for the picketing activity done in its name be-tween the 11 and 14 March. I find to the contrary, rely-ing on the background involving threats to picket madeby the Union's admitted agents Mynsted and Sturgis onlyabout 3 weeks earlier.It is alsoplain by reference solely to the presence ofthe Union's pickets at gate 2 on several occasions in thatperiod that the Union had as its picketing object forcingor requiring the neutral employers for whom that gatewas reserved to pressure Sutherland to sign a union con-tract, or to cause Sutherland's removal from the project.It is true that the presence of the pickets at gate 2, vio-lative ofMoore Dry Dockstandards,9 created only a pre-sumption that the Union's object was unlawfully second-ary.1 ° But where, as here, the Union has offered no ex-planation for its location of pickets not only at placesthat were not "reasonably close" to the primary gate en-trance, but indeed at entrances expressly reserved forneutral employers, I conclude that its purpose was sec-ondary. Inasmuch as that secondary purpose was clearlymanifested by the Union's location of pickets at the neu-tral gate, I do not find it necessary to determine whetherother picketing conducted by the Union away from theprimary gate at other points near the jobsite was inde-pendently violative of Section 8(b)(4)(i) and (ii)(B).8Umon counsel indirectly suggests on brief that no violation occurs ifthe Union's object was not necessarily to cause neutrals to "cease doingbusiness"with Sutherland,but only to cause them to influence Suther-land to sign a union contract But Sec. 8(b)(4)(B)literally precludes sec-ondary pressure not only in furtherance of a "cease doing business"object, but also in furtherance of a recognitional or bargaining object.Indeed, Sec 8(b)(4)(B)has been routinely interpreted to include anyobject which encompasses a change in the way the offending primaryemployer traditionally operates See, e.g ,NLRBvOperating EngineersLocal 825,400 U.S 297, 304-305 (1971) Accordingly, it is enough to es-tablish an 8(b)(4) violation here if, as I find, the Union used proscribedsecondary pressure in an effort to obtain a labor agreement from Suther-land.9 In this case,the one requiring that picketing be done at places "rea-sonably close to the location of the [primary] situs", 92 NLRB at 54910 See, e g,ICR Electric,supra at fn 2 ("[t]heMoore Dry Dockcriteriaare evidentiary aids that are not to be mechanically applied"),citing au-thorities IRON WORKERSLOCAL 118 (TUTOR-SALIBA CORP)167CONCLUSIONS OF LAW1.TSC and Bender are each employers engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The Union's threats to picket and its picketing at themainentrance, gate 2, to the Folsom project that was re-served for the use of such contractors as TSC andBender implicates interstate commerce.4.When, on 24 February 1986, the Union'sassistantbusiness agent,Mynsted, and its business manager, Stur-gis, separately and unqualifiedly threatened representa-tives of TSC that the Union would picket at the Folsomproject in furtherance of a dispute against Sutherland,theUnion, by each of those acts, threatened, coerced,and restrained TSC with an ultimate object of causingTSC to effect either the removal of Sutherland from theFolsom project or the imposition of a labor agreementon Sutherland, thereby violating Section 8(b)(4)(ii)(B) ofthe Act.5When, on several occasions between 11 and 14March 1986, the Union picketed ostensibly against Suth-erland but located its pickets at the gate 2 entrancewhere only persons and employees of persons neutral tothe Union's dispute with Sutherland, such as TSC andBender, were to be found entering and leaving the site,the Union was seeking by each of those acts to induce orencourage individuals employed by TSC or Bender,among others, to engage in a strike or a refusal in thecourse of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, ar-ticles,materials, or commodities or to perform any serv-ices, and also threatened, restrained, and coerced TSCand Bender, among others, all for the same unlawful pur-poses as were involved when it threatened TSC's agentson 24 February; and by each of those picketing acts theUnion violated Section 8(b)(4)(i) and (n)(B) of the Act.THE REMEDYCounsel for the General Counsel has not requestedany particular remedy for the violations found herein,but he noted on the trial record-and again on brief-that the Union was found guilty in 1984 of similar unlaw-ful acts in an unreported case, styled,IronWorkers Local118 (B & A Electric),Case 20-CC-2751. There, Adminis-trative Law Judge Burton Litvack found after full litiga-tion' i that the Union had conducted picketing in May1984, in violation of Section 8(b)(4)(i) and (ii)(B) at aneutral gate and at places near a common constructionsitus other than the gate reserved for the person withwhom the Union then had a primary labor dispute.When the Union did not take exceptions to Judge Lit-vack's findings and conclusions, nor to his recommendedOrder, the Board adopted them pro forma in an Orderdated 16 January 1985InOperating Engineers Local 12 (Associated Engineers),270 NLRB 1172 (1984), the Board held that an adminis-trative law judge's decision to which no exceptions are11 JD(SF)-221-84taken may be relied on to establish a respondent's pro-clivity to violate the Act and, in turn, to justify the im-position of a "broad" remedial order.Icannot account for the General Counsel's failure tosquarely address the question what type of remedialorder might be appropriate here, but that default doesnot make it any less incumbent on me to consider thepossibility of a broad one In doing so I note that theviolations committed by the Union in May 1984, asfound by Administrative Law Judge Litvack, includedthe same violations (picketing at a neutral gate) that Ihave found herein. Those core violations in each case arestrong indications that the Union views with indiffer-ence-if not disdain-established interpretations of Sec-tion 8(b)(4), as applied to common construction projectsthathave been posted with a valid reserved gatesystem.12The conclusion is inescapable that in bothB & Aand in this case the Union intentionally targetedneutrals with picketing with an ultimate goal of causingthe removal of a nonunion subcontractor from the site(or,as an implicit alternative-but one that does notavoid implicating Sec 8(b)(4)-of causing that nonunionsubcontractor to sign a labor agreement with the Union).And, to add to the sense of deja vu, it was the Union'sagent,Mynsted, who, inB & A,as herein, made unquali-fied threats to a vulnerable neutral that the Unionplanned immediately to picket the respective projects toprotest the presence of a nonunion subcontractor (eventhough, in each case, some modest hiatus actually inter-vened before pickets actually arrived, thus providing aslim pretext for union counsel to argue, as he did in eachcase, that the Union could not be held "responsible" forthe ensuing picketing done by individuals other than itsadmitted agents. 13Accordingly, there can be no question that the Unionhas shown a cynical proclivity to target neutrals withthreats to picket and with picketing in order to affect thestatus of other persons with whom it has primary labordisputes. And I do not regard it as particularly mitigatingthat 2 years have passed since the Board last found thatthe Union engaged in such unlawful acts In the seasonalconstruction industry in Northern California the 2-yearinterval signifies, practically speaking, that the Union haschosen to commit such unlawful acts in two of the lastthree construction seasons Seen that way, I cannot butfind that the Union's proclivity to violate Section 8(b)(4)12Although Sec 8(b)(4) is among the more prolix and complicated ofthe statutory provisions that we must interpret and apply, its applicationin common situs-reserved gate situations is by now mostly straightfor-ward, uncomplicated, and well known to building trades unions and totheir attorneysIt isnot an oversimplification to summarize whole vol-umes of law in this area with the statement that to avoid running afoul ofSec 8(b)(4) a picketing union mustat leaststay away from gates postedfor and used by persons other than the person with whom it has a pri-mary labor dispute, unless it can show that it has a factually groundedbelief that the primary disputant is likewise using the ostensiblyneutralgateThere can be exceptional situations, of course, but the Union hasnot presented any evidence on which to claim that they existed hereThushere, as inB & A,the Union ignored a fundamental, bright-linerule,without furnishing any colorable evidence that it expected somehowto find the primary disputant using the neutral gates where it had locatedits pickets13 In this regard seeJudge Litvack's findings 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwarrants the imposition of a broad cease-and-desistorder, which I have therefore prescribed.I shall also prescribe, as is customary in these cases,thatRespondent post appropriate notices in its businessoffice and meeting hall, and that it shall furnish addition-al signed copies of that notice to the Regional DirectorforRegion 20 who shall transmit the same to TSC,Bender, and, at the Regional Director's discretion, to anyother neutral employers on the Folsom Project that maywish to post the same for the edification of their ownemployees, subcontractors, and other persons who maywish to learn of the restraints that this Order imposes onthe Union.14On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edisORDERThe Respondent,IronWorkers Local 118,Internation-alAssociation of Bridge,Structural and Ornamental IronWorkers,AFL-CIO,Sacramento, California,and its offi-cers, agents,successors,and assigns, shall1.Cease and desist from engaging in, or inducing orencouraging any individual employed byTutor-SalibaCorporation,Bender Construction,Inc.,or any other14On this record TSC and Bender are obviously affected neutralswhose names I have therefore specifically set forth in the Order AlCrane and Rigging, which employs ironworkers represented by theUnion, is another potential neutral affected by the Union's conduct, butbecause it was not shown to have been in operation"in commerce or af-fecting commerce"within the meaning of Sec 8(b)(4), I have not specifi-cally named that business entity in the Order Indeed, because the recordisotherwise vague about which other neutral Folsom Project contractorsmay have been "in commerce"-or necessarily implicated in the Union'scampaign of secondary pressure-I have made no special mention of anyadditional contractors'names inthe Order For the same reason I find itsomewhat arbitrary that the General Counsel has named certain othercontractors as having been implicated by the Union's unlawful behavior,particularly where those other persons identified by the General Counsel(Teichert Construction and Pacific Ready-Mix) were no more obvioustargets of the secondary campaign than were other gate 2 users whomtheGeneral Counsel has not chosen to identify I note further in thisregard that the neutral gate never identified by name which contractorsshould use the neutral gate-only which should not do so, thus creatingan indefinite class of potential targets of the secondary picketing cam-paignIs If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesperson engaged in commerce or in an industry affectingcommerce to engage in, a strike or a refusal in the courseof his employment to use, manufacture, process, trans-port, or otherwise handle or work on any goods, articles,materials, or commodities or to perform any services; orthreatening, coercing, or restraining Tutor-Saliba Corpo-ration,Bender Construction, Inc., or any other personengaged in commerce or in an industry affecting com-merce, where in either case an object thereof is forcingor requiring Tutor-Saliba Corporation, Bender Construc-tion, Inc., or any other person, to cease using, selling,handling, transporting, or otherwise dealing in the prod-ucts of R. D. Sutherland or any other producer, proces-sor,ormanufacturer, or to cease doing business withR. D. Sutherland or any other person, or forcing or re-quiring R. D. Sutherland or any other employer to rec-ognize or bargain with a labor organization as the repre-sentative of his employees unless such labor organizationhas been certified as the representative of such employ-ees under the provisions of Section 92Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its business office and meeting hall copies' ofthe attached notice marked "Appendix."16 Copies of thatnotice, on forms approved by the Regional Director forRegion 20, after being signed by Respondent's represent-ative, shall be immediately posted by the Union in con-spicuous places, including in all places where notices tomembers and employees are customarily posted andmaintained for 60 consecutive days. The Union shall takereasonable steps to ensure that the notices are not al-tered, defaced, nor covered by any other material.(b) Immediately on receipt return sufficient signedcopies of the notice to the Regional Director, who shalltransmit copies of the same to Tutor-Saliba Corporation,Bender Construction, Inc., and at his discretion to anyother persons involved in the Folsom Project, so that ifany of those persons wish to do so, they may be postedby those persons at their own business locations.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.1e If this Order is enforced by a judgment of a United States court ofappeals, the words in thenotice reading"Posted by Order of the Nation-alLaborRelations Board" shallread "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "